                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DALE E. BETTISWORTH, as the
personal representative of the Estate of
Cathy Jo Bettisworth, deceased;                           8:17CV491

                   Plaintiff,
                                                           ORDER
       vs.

BNSF RAILWAY COMPANY,

                   Defendant.


      IT IS ORDERED that the motion to withdraw filed on behalf of Jason Pepe,
as counsel of record for Defendant, (Filing No. 44), is granted. Jason Pepe shall
no longer receive electronic notice in this case.

      Dated this 4th day of October, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
